Citation Nr: 0932787	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-12 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Waiver of recovery of overpayment in the amount of $7,719.00. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
September 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs Regional Office (RO) in Oakland, California.  
The Veteran subsequently relocated to the jurisdiction of the 
RO in Atlanta, Georgia.   

The veteran testified before the Board by videoconference 
from the RO in March 2009.  A transcript of the hearing is 
associated with the claims file. 

The Board notes that the Veteran filed a document with the RO 
that was styled as a notice of disagreement in October 2008.  
He stated that he was filing a notice of disagreement as to a 
decision which he referred to as "316/21/MRW."  This rating 
decision, which was dated in October 2008, granted service 
connection for Charcot foot, status/post op surgical 
stabilization, residual scar with degenerative changes and 
assigned a 30 percent disability rating pursuant to 
Diagnostic Codes 5299-5276.  The RO also granted service 
connection for scars of the left foot and assigned a 
noncompensable evaluation.  The Veteran stated that he was 
appealing to the board for an increase in monthly payment, 
not for an increase in disability rating.  He stated that 
Charcot foot resulted in severe reconstruction of the left 
foot which severely affected his ability to ambulate for any 
distance greater than a few yards.  The RO wrote to him and 
informed that his statement was not specific enough to 
constitute a valid notice of disagreement and that he should 
state what issue he wished to appeal.  The Veteran responded 
in November 2008 that he did not want any more percentage 
increases in his disability.  Instead, he was requesting a 
rating decision that would be above 100 percent and result in 
the receipt of additional monthly income to compensate for 
the severity and increased disability that he continued to 
suffer.  In this case, the Veteran is not disagreeing with 
the adjudicative actions taken by the RO in the rating 
decision, see 38 C.F.R. § 20.201, but rather is seeking 
another type of benefit that would entitle him to additional 
compensation, such as special monthly compensation for the 
loss of use of his foot.  As this matter has not been 
adjudicated or certified to the Board on appeal, it is 
referred to the RO for the appropriate consideration.  


FINDINGS OF FACT

1.  In April 2002, the Veteran and his son signed an 
application for Chapter 35 education benefits requesting a 
start date of August 1, 2002.  The application advised the 
Veteran and his son of the prohibition against simultaneous 
receipt of education benefits and dependent supplements to 
disability compensation. 

2.  The Veteran received supplements to disability 
compensation for his dependent son concurrent with his son's 
receipt of Chapter 35 education benefits until his graduation 
in June 2005. 

3.  Both the Veteran and VA are at fault, however, VA bears 
the greater responsibility for the creation of the debt in 
this case.   


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation in the 
amount of $7,719.00 would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements set forth in the Veteran's Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations are not required because the issue presented 
involves a claim for waiver of recovery of overpayment of VA 
benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (The notice and duty to assist provisions of the VCAA 
do not apply to chapter 53 waiver of recovery matters, as 
chapter 53 already contains its own notice provisions).  
Nevertheless, the Board has reviewed the case for purposes of 
ascertaining that the appellant has had a fair opportunity to 
present arguments and evidence in support of his challenge of 
eligibility for certain payments and request for a waiver of 
debt.  The Board concludes from that review that the 
requirements for the fair development of the claim have been 
met. 

A waiver of recovery of an overpayment or waiver of 
collection of any indebtedness is not warranted where any one 
of the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302 
(West 2002).  In a February 2006 decision, the Committee 
explicitly determined that there was no evidence of fraud, 
misrepresentation, or bad faith in this case.  Given that 
preliminary finding, the dispositive question before the 
Board for review is the issue of whether the evidence 
establishes that recovery of the overpayment indebtedness 
would be against equity and good conscience, in which case 
recovery of that overpayment may be waived.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965. 

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of debtor. Where actions of the debtor 
contribute to creation of the debt.
2. Balancing of faults. Weighing fault of the 
debtor against VA fault.
3. Undue hardship. Whether collection would deprive 
debtor or family of basic necessities.
4. Defeat the purpose. Whether withholding of 
benefits or recovery would nullify the objective 
for which the VA benefits were intended.
5. Unjust enrichment. Failure to make restitution 
would result in unfair gain to the debtor.
6. Changing position to one's detriment. Reliance 
on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of balancing of 
fault, unjust enrichment, undue hardship, and whether there 
would be a defeat of the purpose of an existing benefit to 
the veteran are more significant to the case before the 
Board.

VA's working definition of "fault" is, "The commission or 
omission of an act that directly results in the creation of 
the debt." Veteran's Benefits Administration Circular 20-90- 
5 (Feb. 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government. The age, financial experience, and education of 
the debtor should also be considered in these determinations.

When it is discovered that a VA adjudicator has awarded 
excessive benefits because of administrative error, 
adjustment will be made usually by reducing or terminating 
benefits effective the last date of payment.  Administrative 
error is not for application when an overpayment results from 
an act of omission or commission by the payee.  If the 
claimant fails to provide full disclosure of facts or due to 
the amount of the overpayment should know an error has been 
made, yet accepts the payment, the overpayment will not be 
considered due to administrative error.  VA Manual 22-4, Part 
III, § 2.03.  An example when administrative error applies is 
when VA erroneously interprets the law to allow payment of 
greater benefits than the legislative intent.  An example 
when administrative error does not apply is when the claimant 
accepts an amount that is patently excessive.  Id. 

Prior to September 2001, the Veteran received disability 
compensation including additional compensation for his 
dependent son.  In May 2001, the Veteran certified that his 
son would become 18 years of age in July 2001 but would start 
a full-time undergraduate course of study at a university 
starting in September 2001.  In July 2001, VA informed the 
Veteran that his disability compensation would continue to 
include benefits for his son. 

In August 2001, the RO granted increased ratings for the 
Veteran's service-connected disabilities and informed him 
that his dependents might be eligible for Chapter 35 
Dependents Education Benefits.  The RO enclosed a pamphlet 
that explained the education program and the appropriate 
application (VA Form 22-5490).  

In April 2002, the RO issued a rating decision which granted 
the Veteran's claim for a total disability rating based on 
individual unemployability, effective May 3, 2001.  The RO 
also granted basic eligibility to Dependents' Educational 
Assistance from May 3, 2001.  The Veteran was informed that 
he was receiving additional benefits based on him having a 
child.  

The Veteran's application was dated and received by the RO in 
April 2002 and a copy has been associated with the claims 
file.  In Part VIII of the application entitled "Election," 
a note labeled "IMPORTANT" explains that once the education 
program starts, the claimant will generally not receive 
disability compensation that might otherwise be payable for 
school attendance.  In bold, capital letters, the note 
directs the claimant to carefully read note 13 of the 
application and recommends discussing the election of 
education benefits with a VA counselor.  Note 13 states that 
an election of education benefits is final and cannot be 
changed and that further compensation benefits based on 
school attendance after the 18th birthday are prohibited once 
the first education benefit check has been cashed.  The 
Veteran and his son signed the application, electing to 
receive education benefits starting on August 1, 2002.  


VA Education Procedures Manual, M22-4, contains procedures to 
be followed by the RO and the Regional Processing Office 
(RPO) with jurisdiction over the education program claim.  
Although these offices are co-located at the four RPO sites, 
in this case, the offices are in different states.  Upon 
receipt of a claim for education benefits under Chapter 35 at 
an RPO that does not hold the Veteran's disability 
compensation file, the RPO is directed to review the Benefits 
Delivery Network data to determine if compensation is being 
paid to or on account of the child.  When the concurrent 
payment of compensation would create an overpayment in the 
Veteran's compensation and pension award, the RPO must 
contact the RO, furnish specified information relevant to the 
education claim, and request a facsimile copy of the 
compensation and pension adjustment award without delay of 
the Chapter 35 payments to the student.  VA Education 
Procedures Manual, M22-4, Part VII, § 4.11 (b).  

The claims file contains an internal VA document titled 
"Chapter 35 Eligibility Information Exchange" that appears 
to be a request by the RPO for information and copies of 
decisions relevant to the Veteran's disability status.  The 
requested information was entered in handwriting in May 2002.  
The identity of the VA office requesting and supplying the 
information is unclear.  

There is no evidence that any action was taken by VA or 
notice provided to the Veteran of a change of award or 
overpayment until July 2005.  In correspondence to the 
Veteran that month, the RO noted that a report was received 
from the RPO by telephone that Chapter 35 education benefits 
had been elected by his dependent son effective April 16, 
2002.  The RO proposed to remove the dependent son from the 
Veteran's disability compensation award effective April 16, 
2002.  The Board notes that the effective date for Chapter 35 
education benefits elected by the Veteran and his son in VA 
Form 22-5490 was August 1, 2002.  There is no information in 
the claims file regarding the date of the actual start of 
education benefit payments.  The dependent son graduated from 
his education program in June 2005.  

In August 2005, the Veteran objected in writing to the 
reduction in his current disability compensation to recover 
the overpayments.  The Veteran contended that he was unaware 
that he was not entitled to disability benefits including an 
additional amount for his dependent son and that recovery of 
the overpayments would create a financial hardship.  In 
January 2006, the RO executed recovery of the overpayments in 
the amount of $7,719.00 by a reduction of the amount of 
future monthly disability payments.   

In January 2006, the Veteran petitioned for a waiver of the 
debt.  He contended that throughout his son's attendance at 
college, he submitted the required school attendance 
verification reports and received VA Form 20-8992 letters 
with the amount of his disability compensation award and 
noting that the award included payments for his dependent 
son.  He stated that his submissions and the award letters 
showed that VA was aware of the dual payment of education and 
disability benefits and took no action until his son's 
education program was completed.  He attached a Financial 
Status Report, VA Form 5655, that showed a monthly income 
from Social Security Administration (SSA) benefits and 
monthly living expenses that were approximately equal.  The 
Veteran reported no assets, spouse income, or contract debts 
and did not report VA disability compensation as a source of 
income.  

In February 2006, the Committee on Waivers and Compromises 
(Committee) denied the petition to waive collection of the 
debt.  The Committee noted that the Veteran completed a 
college education, was married with no dependents, was 
permanently and totally disabled, and would likely remain so 
over the collection period.  The Committee also noted that 
the Veteran had an income in excess of monthly expenditures 
in the amount of his VA disability payments of approximately 
$2600.00 per month.  The Committee made a specific finding 
that there was no evidence of fraud, misrepresentation, or 
bad faith on the part of the Veteran that would preclude a 
waiver of recovery.  The Committee found that the Veteran was 
"at some fault" in the creation of the debt but did not 
further explain the nature of the fault.  The Committee did 
not discuss any actions or omissions on the part of VA or any 
other relevant factors.  The Committee concluded that the 
Veteran been unjustly enriched and had adequate financial 
resources in excess of monthly income to repay the debt.   

The Veteran expressed timely disagreement with the decision 
in February 2006 and noted that the application for Chapter 
35 education benefits, VA Form 22-5490, advised that the 
education benefits would generally prohibit disability 
compensation that included additional benefits for that 
dependent.  He contended that as a recipient he had no means 
to determine whether the payments that he received were in 
excess of entitlement and that there was no fault on his part 
in creation of the debt.  In March 2006, the Veteran 
requested that the reduction of his disability benefits to 
recover the debt not exceed $175.00 per month as a greater 
amount would cause financial hardship. 

In June 2006, the Veteran requested reconsideration of the 
denial of waiver and submitted a revised Financial Status 
Report dated in February 2006.  The report included both 
Social Security and VA disability income for the Veteran and 
no income for his spouse.  The Veteran reported outstanding 
student loans for his son of $7,000.00 that required monthly 
payments of $200.00.  He reported substantial monthly credit 
card obligations but no carryover balance.  It is not clear 
if the credit card payment included any of the specific 
itemized living expenses.  Assets included cash, an 
automobile, and substantial equity in his home.  His reported 
monthly expenses exceeded income by $133.00.   

In a March 2009 Board hearing, the Veteran restated the 
sequence of events substantially as shown in the record.  He 
added that his son attended a university away from home and 
that a portion of his monthly income was used for his son's 
support.  The Veteran also stated that he had received a 
response to an earlier appeal in which VA admitted an error.  
A copy of this response is not in the claims file.  The 
Veteran reported that his financial status had changed since 
he moved to a different residence since the February 2006 
financial report.  He stated that his monthly mortgage 
payment was less but that he had incurred a large second 
mortgage to cover living expenses over the last three and 
one-half years.  He stated that he had moved to a different 
state where his expenses were not less.   He stated that he 
continued to have no credit card debt but that his expenses 
exceeded his income.  He further noted that recovery of the 
debt by VA was now completed.  

The Board first concludes that there is no evidence of fraud, 
misrepresentation, or bad faith on the part of the Veteran in 
this case.  Therefore, the Board will proceed to evaluate the 
elements that determine whether recovery of the overpayment 
indebtedness would be against equity and good conscience.

Regarding the elements of fault caused by the Veteran and the 
balancing of fault, the Board notes that there was fault by 
the Veteran at the outset because he was afforded a degree of 
control over the circumstances leading to the overpayment.  
The application for Chapter 35 benefits clearly warned the 
claimant of the prohibition for simultaneous receipt of 
dependents education benefits and supplements to disability 
income for the same dependent.  Although the form advised 
that once education benefits started, generally future 
disability payments based on dependent's attendance at school 
would be precluded, the claimant was strongly directed to 
refer to a note in the form that unequivocally explained the 
prohibition of concurrent payments.  Neither the record nor 
the Veteran suggested that his circumstances might constitute 
a special case, nor is an issue of subsequent reversal of the 
election present in this case.  The Veteran was also provided 
a pamphlet that described the effects of an election of 
Chapter 35 benefits.  

However, the Board also concludes that there was substantial 
fault by VA as a result of acts and omissions constituting 
administrative error.  The procedures of VA Manual M22-4 
discussed above were either not accomplished or were 
ineffective and could have prevented creation of the debt.  
The procedures require coordination between administrators at 
the RO and RPO upon receipt of a Chapter 35 application.  An 
informal document in the claims file dated in May 2002 
suggests that some communication took place at least two 
months prior to the requested start of education benefits in 
August 2002.  At that time, the RO knew or should have known 
of the Chapter 35 election.  There is no indication that the 
RO took action as required by M22-4 to adjust the disability 
compensation award and notify the Veteran of the adjustment.  
Despite the availability of the relevant data in the Benefits 
Delivery Network, no action was taken for three years until 
recognized by an RPO administrator in July 2005, after the 
education benefit program was completed.  Furthermore, the 
Committee in its decision and statement of the case failed to 
address the actions or omissions by VA even when raised by 
the Veteran.  

Regarding the element that recovery of the debt would defeat 
the purpose of the benefits, the Board acknowledges that the 
Veteran is severely disabled.  Further, his report that he 
used a portion of his disability compensation to support his 
son at school is credible.  The Veteran reported that he 
incurred additional student loans to fund his son's college 
attendance away from home.  Even though the debt recovery was 
executed after graduation and is now complete, a waiver of 
debt would contribute to the Veteran's ability to repay 
student loans incurred for the support of his son, a purpose 
for the supplemental disability payments.  

Regarding the element of undue hardship, the Board concludes 
that there is no financial hardship that would deny the basic 
necessities of life.  The Board acknowledges that the 
Veteran's only source of monthly income is from SSA and VA 
benefits.  The combined monthly amount is not indicative of 
financial distress.  Some features of the Veteran's financial 
status, as updated at his Board hearing, are not clear.  The 
Veteran reported that expenses exceeded income but that he is 
able to pay his current obligations each month without 
incurring additional debt.  He reported credit card 
obligations that were more than twice his other itemized 
expenses but that he is able to pay those expenses.  He 
reported that he obtained a large second mortgage to meet 
living expenses during the collection; however the amount of 
the reported mortgage greatly exceeded the total debt 
recovery.  The Veteran reported substantial equity in his 
home and since 2006 has moved to a different home in another 
state that involved increased expenses. Finally, the Veteran 
indicated to VA that collection action in excess of $175 
would be a hardship.  The initial reduction in benefits was 
$196.00 per month or 7.6 percent of the total award.  
Therefore, the Board concludes that the recovery of the debt, 
now completed, did not create a financial hardship.  

Finally, the Veteran has been enriched in the sense that he 
received benefits in excess of his entitlement and that the 
benefits exceeded that available to similarly situated 
disabled Veterans with children in college.  However, despite 
the advantage provided to him compared to other disabled 
veterans, the enrichment was not unjust because the 
supplemental disability payment was not large relative to the 
expense of supporting a child in college and was used for the 
intended purpose. 

After consideration of the relevant elements of equity and 
good conscience and resolving all doubt in favor of the 
Veteran, the Board concludes that a waiver of the debt of 
$7,719.00 is warranted.   

As noted above, the Board concludes that collection of the 
debt would not result in financial hardship.  However, in 
considering the factor of balancing fault, the Board 
concludes that the weight of evidence shows that the fault in 
the creation of the overpayments was in the majority the 
result of VA administrative error.  Although the Veteran had 
a degree of control because he was adequately informed and 
should have known that simultaneous payment of Chapter 35 
education benefits and disability compensation dependent 
supplements for the same dependent were prohibited, prompt 
and correct action by VA in accordance with written 
procedures would have precluded all or a major portion of the 
overpayment.   

The Board concludes that the veteran was enriched in that he 
did receive benefits to which he was not entitled.  However, 
considering the totality of circumstances, the Board 
concludes that the enrichment was not unjust because the 
additional funds were used for the purpose intended.  
Finally, the length of time to identify and correct the error 
and the amount of accumulated debt has been excessive as a 
result of administrative omissions by VA.  The Board 
concludes it would be against equity and good conscience to 
enforce recovery of the debt.   


ORDER

A waiver of the recovery of overpayment of disability 
benefits of $7,719.00 is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


